Citation Nr: 1333405	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  12-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to service connection for Meniere's disease.

This matter was remanded in June 2013 for additional development.  

This appeal was processed peerlessly using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in June 2013 in part in order to afford the Veteran with a VA examination in connection with his claim.  The Board asked the examiner to answer several question regarding the claim.

The August 2013 examiner diagnosed Meniere's disease (onset diagnosis January 2011) and opined that Meniere's disease was less likely than not related to service, "as well as since 2009."  The examiner explained that there was "insufficient documentation to support that this existed at stated time."  The examiner did not answer some questions posed in the Board remand and contrary to case law seemed to require documentation of the Veteran's reports.  The Board must insure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran claims file to the examiner that performed the August 2013 VA examination for an addendum opinion.  The claims folder must be provided to the examiner for use in the study of this case.  After review of the record, the examiner should answer the following questions.

a.  Is it as likely as not that the Veteran's Meniere's disease or other disequilibrium disorder is the result of a disease or injury in active service, or had its onset in such service? 

Please accept the Veteran's reports of history and injury, unless you find specific reasons for discrediting his reports.  The absence of supporting documentation, by itself, is an insufficient reason to disregard his reports.


b.  For any equilibrium disorder, including Meniere's disease, indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected bilateral hearing loss and tinnitus.  

c.  If not, is it at least as likely as not aggravated by service-connected bilateral hearing loss and tinnitus disabilities?  If aggravated, is there medical evidence created prior to the aggravation, or between the aggravation and current level of disability that shows a baseline of Meniere's disease prior to aggravation?

The examiner(s) should provide reasons for these opinions.  The examiner should discuss the Veteran's reports of symptoms. 
The Veteran is competent to report symptoms and observable history.

2.  If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

